Green, J. We adhere to the views expressed in the former opinion, and hold that the verdict and judgment against Rhoads in his suit against the city, estops him from again controverting the right of the city to the street in question. That suit was between the same parties; the locus in quo is admitted to be the identical property in controversy in this case, and the right of the city to the street was the disputed question in the former suit, and that right having been litigated and determined against Rhoads, he should not be permitted to again dispute it. The authorities cited by us in the opinion referred to, sustain this position. But on behalf of appellant, it is claimed that the plea of the statute of limitations having been interposed by the city in the former suit, the jury might have found the verdict for defendant on that issue alone, without necessarily determining the other issues in its favor. And, furthermore, that the title of Rhoads to the property was not in question, as determined in said suit, and hence he ought not be estopped from setting up such title as a defense in this suit. The stipulation admits that Rhoads took issue on the plea of the city that the locus in quo was the property of the city, and that, with all the other issues, was submitted to the jury, and evidence was introduced by both parties on all the issues made by the pleadings. We understand the law to be, where several issues are submitted and contested, and a general verdict is rendered, the presumption is that all the issues were found in favor of the prevailing party. Freeman on Judgments, Sec. 272, et seq.; Herman on Est. and Res Judicata, Sec. 212, 227; Sheldon v. Edwards, 35 N. Y. Court of Appeals; 8 Tiffany, 288; White v. Simonds, 33 Vt. 178. This presumption may be rebutted by showing that on one or more of the issues no evidence was offered. The judgment is affirmed. Judgment affirmed.